In this case the record shows that the challenged divorce decree of the Dade County Circuit Court was rendered on personal service, with both parties before the court, and upon proper allegations and proof showing the jurisdiction of that court to proceed and to grant a decree of divorce.
The premise upon which suit attacking that decree in Palm Beach County Circuit Court has been filed is that the resultant decree of the Circuit Court of Dade County is void, as distinguished from voidable, because of perjured testimony offered before the Dade County Circuit Court on the subject of its jurisdiction. *Page 280 
However, that premise is fallacious, as a decree rendered by a Court of Chancery in this State, which is a court of general jurisdiction, cannot be collaterally attacked as void when the allegations of the pleadings and the proof offered and accepted by such Chancery Court, is sufficient, on the face of the record, to support the jurisdictional finding upon which the final decree was rendered.
In Bryant v. Bryant, 133 Sou. Rep. 635 (cited with approval and followed in Cone v. Cone, 136 Sou. Rep. 436) this proposition was distinctly held: "Where the jurisdiction of a court of equity has been wrongfully invoked and a final decree obtained upon false allegations of jurisdictional facts * * * the decree was voidable, but not void, because the lack of jurisdiction only appears from matters de hors the record (when) alleged by the defendant * * * (but) not on the face of the record of the original proceeding when final decree was entered."
In Florida, divorce cases are chancery cases the same as foreclosure cases and the like. Ecclesiastical court doctrines which sustain almost any kind of an excuse to uproot a divorce decree because of moral, as distinguished from legal, considerations, have no place in Florida law, in my judgment.